Citation Nr: 0725024	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-11 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right fingertips.  

2.  Entitlement to service connection for residuals of 
frostbite of the left fingertips.  

3.  Entitlement to service connection for residuals of 
frostbite of the right toes.  

4.  Entitlement to service connection for residuals of 
frostbite of the left toes.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1958 
to February 1960.  In addition, he had subsequent service 
with the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In that decision, the RO denied service 
connection for residuals of frostbite of the right 
fingertips, left fingertips, right toes, and left toes; 
bilateral hearing loss; and a skin disorder.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim.  This duty to assist includes the 
duty to obtain relevant records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2006).  
Additionally, VA is required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Upon review of the claims folder in the present 
case, the Board finds that a remand of the issues on appeal 
is necessary for the reasons explained below.  

With regard to the frostbite claims, the veteran has 
contended throughout the current appeal that he was exposed 
to extreme cold during the winter months of his one year 
service in Korea, and that this exposure caused frostbite to 
his fingertips and toes which has resulted in tingling and 
pain in these extremities.  See, e.g., September 2006 hearing 
transcript (T.) at 5-8, 11, 13-14.  At this hearing, the 
veteran's representative noted that service personnel records 
reflect the veteran's service in Korea between August 30, 
1958 and August 7, 1959.  T. at 5.  A DD Form 214, Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD 214), indicates that the veteran had approximately one 
year of foreign service.  While the veteran's service medical 
records are of record, his personnel records are not.  
Because these records may be helpful in revealing the type of 
duties and responsibilities that the veteran performed while 
stationed in Korea, including duties that could have resulted 
in prolonged cold exposure, these records need to be 
obtained.  

At the September 2006 personal hearing, the veteran submitted 
letters from two private clinicians who are treating him for 
reported residuals of frostbite.  In one letter dated in 
August 2006, a private reflexologist stated that she has been 
treating the veteran "for a period of time" for 
"complaints of various circulatory problems affecting his 
fingers and toes."  According to this medical professional, 
the veteran attributed his circulatory problems to "a bout 
with frostbite while [he] serv[ed] . . . in the military . . 
. [between] 1958 [and] . . . 1959."  It was also noted that, 
at the last treatment session, the veteran had continued to 
complain of pain and discomfort "from the injuries sustained 
while serving in the military."  

In the second letter, which was also dated in August 2006, a 
private podiatrist noted that he has treated the veteran for 
several years for complaints of pain as well as tingling and 
burning sensations in his feet.  According to this document, 
at the initial treatment session, the veteran had reported 
that he had sustained frostbite of both of his feet 
(including all digits) while he served in Korea between 1958 
and 1959.  The podiatrist explained that the veteran's 
symptoms of pain and tingling and burning sensations are 
"consistent with frostbite and its lifelong effects" and 
that conservative treatment has not given the veteran relief 
from this symptomatology.  The podiatrist expressed his 
opinion that the veteran's "chronic symptoms are due to the 
frostbite and exacerbated by his diabetes mellitus."  

The actual treatment records from these clinicians are not 
included in the claims folder.  Furthermore, the veteran has 
not been afforded a VA cold injury protocol examination.  On 
remand, therefore, an attempt needs to be made to obtain the 
available treatment records from these two clinicians, and 
the veteran should be scheduled for a VA cold injury protocol 
examination in order to determine the nature, extent, and 
etiology of any fingertip or toe disability that he may have.  

With regard to the claim for service connection for bilateral 
hearing loss, the veteran testified at the September 2006 
personal hearing that his in-service responsibilities as a 
truck driver exposed him to "a lot" of engine noise, that 
he was not given any type of ear protection, and that the 
exposure caused him to develop hearing loss in both of his 
ears.  T. at 8.  According to the veteran's testimony, at 
each post-service job to which he applied, he was sent for a 
physical examination which included an audiological 
evaluation, and, at each test, his hearing acuity was found 
to have worsened.  T. at 8-9.  These employment-related 
examinations are not contained in the claims folder.  On 
remand, therefore, an attempt should be made to obtain 
reports of any such testing that may be available.  

Also at the September 2006 personal hearing, the veteran 
testified that his current hearing aids were issued by the 
North Port VA Medical Center (VAMC).  T. at 9, 11.  No VA 
medical records are contained in the claims folder.  On 
remand, therefore, an attempt should be made to obtain copies 
of records for any VA audiological treatment and evaluation 
that the veteran may have received.  

With regard to the claim for service connection for a skin 
disorder, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), which was enacted on November 9, 2000, 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

In a letter furnished to the veteran in August 2003, only the 
veteran's claims for service connection for frostbite 
residuals and hearing loss were addressed.  No mention was 
made of the skin disorder claim.  Because VCAA notice has 
never been provided with respect to this particular claim, a 
remand is required to provide such notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); VAOPGCPREC 1-2004 
(February 24, 2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should issue a VCAA 
notification letter to the veteran with 
regard to his claim for service 
connection for a skin disorder.  

2.  The AOJ should procure the 
veteran's service personnel records.  
All available service personnel records 
not previously obtained should be 
associated with the claims folder.  

3.  After obtaining any required 
release forms from the veteran, the AOJ 
should obtain copies of all records for 
treatment received by the veteran from 
Carol B. Schwartz, Certified 
Reflexologist, and Dr. Joseph 
W. Cavuoto.  

4.  The AOJ should obtain records of 
audiological treatment that the veteran 
has received at the North Port VAMC 
since his separation from service in 
February 1960.  Copies of all such 
available reports should be associated 
with the veteran's claims folder.  

5.  The AOJ should ask the veteran to 
submit copies of all post-service 
employment physical examinations 
(including audiological testing) that 
the veteran has undergone since 
separation from service in February 
1960.  If the veteran does not have 
these records, the AOJ should ask the 
veteran to provide the appropriate 
release forms for each business he has 
worked for so that VA can attempt to 
obtain the reports of these 
evaluations.  All available records 
should be associated with the veteran's 
claims folder.  

6.  Thereafter, the veteran should be 
scheduled for a VA cold injury protocol 
examination to determine the nature, 
extent, and etiology of any residual 
frostbite disability that he may have 
of his fingertips and toes.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests 
should be conducted.  

With respect to the claimed right 
fingertip, left fingertip, right toe, 
and left toe disabilities, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that any diagnosed disorders are 
related to an event, injury, or disease 
in service, including the claimed in-
service exposure to cold weather 
between 1958 and 1959.  A complete 
rationale should be provided for all 
opinions expressed.  

7.  If records are received pursuant to 
the above development actions that 
demonstrate current evidence of hearing 
loss, the veteran should be scheduled 
for an audiology examination in order 
to determine the nature, extent, and 
etiology of his bilateral hearing loss 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including an 
audiological evaluation, should be 
conducted.  The examiner should be 
requested to express an opinion as to 
whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any diagnosed current 
hearing loss is related to an event, 
injury, or disease in service.  A 
complete rationale should be provided 
for any opinion expressed.  

8.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issues on appeal.  If any of the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




